Citation Nr: 0736246	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 RO decision.  

In June 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that the veteran submitted a statement with 
attachments in February 2007 after the case was certified to 
the Board.  This evidence is duplicative of the assertions 
previously presented to the RO.  Thus, obtaining a waiver or 
remanding this case for RO consideration is unnecessary.  See 
38 C.F.R. § 20.1304 (2007). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran first filed a claim for service connection for 
PTSD on a VA claim form on September 28, 2000.  

3.	Service connection for PTSD has been in effect since 
September 28, 2000.  





CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
2000 for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 5101, 5110(b)(1) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.157, 3.400(b)(2)(i) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in May 2005, prior to the 
initial decision on the claim in July 2005, and again 
provided notice in May 2006.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, a hearing was 
held before the Board in June 2007.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

Service connection for PTSD has been in effect since 
September 28, 2000.  The veteran seeks an earlier effective 
date.  The veteran asserts the effective date should be in 
1984 following a diagnosis of stress related hives.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Applicable 
laws and regulations further set out that the effective date 
of an award of direct service connection may be established 
at the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Regulations allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2007).  However, this requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  VA must look to all communications from a 
claimant that may be interpreted as a formal or in formal 
claim for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  But an informal claim, just like a 
formal claim, must also be in writing.  Rodriguez v West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999).  

The veteran filed a claim for service connection for PTSD on 
September 28, 2000.  The veteran did not file a claim for 
benefits for PTSD within one year after service.  
Additionally, the Board can discern no written communication 
to VA in the record that remotely suggested the veteran's 
desire to seek service connection for PTSD prior September 
28, 2000.  Therefore, the Board finds that a claim, either 
formal or informal, was not filed before the September 2000 
claim.  Therefore, as a matter of law, the effective date of 
service connection for his PTSD cannot be earlier than 
September 28, 2000.  

Although the veteran asserts that the diagnosis of stress 
related hives should be considered an indication of a PTSD 
claim, the Board finds that the medical evidence of record 
does not support this contention.  The Board has reviewed the  
record, and there is no indication that the diagnosis of 
urticaria is related to PTSD.  There is no other medical 
evidence of record suggesting that PTSD manifested before 
September 2000.  In fact, the first diagnosis of PTSD was on 
September 13, 2000 by the Team Leader at the Vet Center.  The 
medical evidence of record prior to September 2000 does not 
include a diagnosis of or symptoms of PTSD.  Regulations also 
provide that the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157.  However, in order for this regulation to 
apply, a formal claim for pension or compensation must have 
been previously allowed or a formal claim for compensation 
must have previously been disallowed because the service-
connected disability was not compensable in degree.  In this 
case, the veteran refers to the 1984 diagnosis of stress 
related hives.  There was no prior allowance of a 
compensation claim or any prior disallowance of a claim due 
to the non-compensable nature of PTSD.  Therefore, the mere 
existence of treatment records for stress related hives will 
not be accepted as the date of receipt of a claim.  

The Board is sympathetic to the veteran's assertions that his 
PTSD affected him prior to September 2000.  A claim for 
compensation for PTSD, however, must be reasonably specific.  
To be entitled to an earlier effective date for PTSD, there 
must have been a claim for compensation prior to September 
2000.  Since there was no prior claim for benefits due to his 
PTSD, the Board can find no basis for an earlier effective 
date than September 28, 2000.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an effective date for the grant of service 
connection for PTSD prior to September 28, 2000, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


